Title: From George Washington to Jonathan Boucher, 7 January 1773
From: Washington, George
To: Boucher, Jonathan

 

Dear Sir,
Mount Vernon Jany 7th 1773.

From the best enquiries I could make whilst I was in, and about Williamsburg I cannot think William & Mary College a desirable place to send Jack Custis to—the Inattention of the Masters, added to the number of Hollidays, is the subject of general complaint; & affords no pleasing prospect to a youth who has a good deal to attain, & but a short while to do it in. These consideration’s, added to a desire of withdrawing the mind of my Ward as much as possible from the objects which seem at present to have engrossd too much of his Attention; & moreover, to give him every advantage which is to be derivd from the best Publick Schools we have here (as there no longer seems to be any thoughts of his crossing the Atlantick) I have I think, determind to send him to the Philadelphia College; which, from the best Information I have been able to get, from those who have been educated themselves there, or have Childn at it, stands equally fair with any other, and being nearer, is more agreeable to his Mother. About the middle of March (so that I may return in time for the April Court) is the time I have thought of to carry him there; previous to which I should be very glad to consult Mr Smith the President (with whom I have some small acquaintance) on the terms it is proper for him to enter College; & were you, my good Sir, to do him and me the favour of having this matter adjusted, by communicating your opinion by Letter, either to Mr Smith directly, or indirectly through me, of his proficiency in the Classics & other branches of knowledge, it would be an acceptable Service—at the sametime that it might be proper to know, whether it would be best for him to take Chamber’s in the College, or board in the City, for as I am extreamly anxious to have his Education advanced, I could wish to have him so placed as to promote it. Mrs Washington & Miss Custis joins me in wishing you, Mrs & Miss Boucher the Compliments of the Season, and the return of many happy new Years. I am with very great regard Dr Sir Yr Most Obedt Servt

Go: Washington

